Dismiss and Opinion Filed September 10, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-12-01431-CV

           KENNETH CRUMBLEY AND SEDONA OIL & GAS CORP., Appellants
                                    V.
                       FRANCIS PHILIP SEARS, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07787

                            MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                     Opinion Per Curiam
       The Court has before it the parties’ August 28, 2013 joint motion to vacate judgment and

dismiss appeal pursuant to settlement.    The Court GRANTS the motion, VACATES the

judgment of the trial court, and DISMISSES this appeal. See TEX. R. APP. P. 42.1(a)(2)(A),

43.2(e).



       121431F.P05

                                                                         PER CURIAM
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KENNETH CRUMBLEY AND SEDONA                         On Appeal from the 193rd Judicial District
OIL & GAS CORP., Appellants                         Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-07787.
No. 05-12-01431-CV         V.                       Opinion delivered per curiam. Justices
                                                    Moseley, Bridges and Lang-Miers sitting for
FRANCIS PHILIP SEARS, Appellee                      the Court.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED and this appeal is DISMISSED.
        It is ORDERED that appellee FRANCIS PHILIP SEARS recover his costs of this appeal
from appellants KENNETH CRUMBLEY AND SEDONA OIL & GAS CORP., unless the
parties’ agreement provides otherwise.


Judgment entered September 10, 2013




                                                    /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                              –2–